Case 2:19-cv-02188-DSF-MRW Document 16 Filed 04/12/19 Page 1 of 13 Page ID #:120



  1 KATHY BAZOIAN PHELPS (155564)
  2 kphelps@diamondmccarthy.com
    DIAMOND MCCARTHY LLP
  3 1999 Avenue of the Stars, Suite 1100
  4 Los Angeles, California 90067-4402
    Telephone: (310) 651-2997
  5
  6 CHRISTOPHER D. SULLIVAN (148083)
    csullivan@diamondmccarthy.com
  7 LESLEY ANNE HAWES (117101)
  8 lhawes@diamondmccarthy.com
    DIAMOND MCCARTHY LLP
  9 150 California Street, Suite 2200
 10 San Francisco, CA 94111
    Phone: (415) 692-5200
 11
 12 Proposed Counsel for Bradley D. Sharp,
    Permanent Receiver
 13
                          UNITED STATES DISTRICT COURT
 14
                        CENTRAL DISTRICT OF CALIFORNIA
 15
                        WESTERN DIVISION – LOS ANGELES
 16
    SECURITIES AND EXCHANGE                Case No. 2:19−cv−02188−DSF−MRW
 17
    COMMISSION,
 18                                        SCHEDULE OF KNOWN
                    Plaintiff,             CREDITORS OF THE
 19
                                           RECEIVERSHIP ENTITY FILED BY
 20                 v.                     PERMANENT RECEIVER BRADLEY
                                           D. SHARP [LOCAL CIV. RULE 66-5]
 21
    DIRECT LENDING INVESTMENTS
 22 LLC,
 23
                   Defendant.
 24
 25
 26        Bradley D. Sharp, the Court-appointed permanent receiver (the “Receiver”)

 27 for the estate of defendant Direct Lending Investments LLC (“DLI”), and Direct
 28 Lending Income Fund, L.P., Direct Lending Income Feeder Fund, Ltd., DLI Capital,
                                         1
                                                             LIST OF KNOWN CREDITORS
Case 2:19-cv-02188-DSF-MRW Document 16 Filed 04/12/19 Page 2 of 13 Page ID #:121



   1 Inc., DLI Lending Agent, LLC, and DLI Assets Bravo, LLC and their successors,
   2 subsidiaries and affiliated entities (collectively, the “Receivership Entity”) pursuant
   3 to the Preliminary Injunction Order and Order Appointing Permanent Receiver
   4 issued April 1, 2019 (“Receiver Order”), Doc. No. 10, hereby submits a list of
   5 known, non-investor vendor and taxing authority creditors of the Receivership Entity
   6 under Local Civil Rule 66-5. The Creditor List attached hereto as Exhibit 1 is based
   7 on the Receiver’s preliminary review of the available books and records of the
   8 Receivership Entity and does not include any investor creditors.
   9         The non-investor vendor and taxing authority creditors included on the
 10 Creditor List are identified for informational purposes only. The identification of the
 11 person listed as a “creditor” and the “amount” listed on the Creditor List does not
 12 mean that the party listed in fact has a valid claim or that it has an allowed claim in
 13 the amount set forth on the Creditor List, all of which is subject to further
 14 investigation and verification by the Receiver. In addition, there are an unknown
 15 number of potential investor creditors whose identities and amounts of any claims
 16 are also subject to the Receiver’s ongoing investigation and such creditors are
 17 therefore not included in the Creditor List.
 18
 19 DATED: April 12, 2019                  DIAMOND McCARTHY LLP
 20                                        By: /s/ Kathy Bazoian Phelps
                                               Kathy Bazoian Phelps
 21                                            Proposed Counsel for Bradley D. Sharp,
 22                                            Permanent Receiver
 23
 24
 25
 26
 27
 28
                                             2
                                                                  LIST OF KNOWN CREDITORS
Case 2:19-cv-02188-DSF-MRW Document 16 Filed 04/12/19 Page 3 of 13 Page ID #:122



   1                                   PROOF OF SERVICE
   2         I hereby declare under penalty of perjury pursuant to the laws of the State of
   3 California that I am a citizen of the United States, over the age of 18 years, and not a
   4 party to the within action. My business address is 150 California Street, Suite 2200,
   5 San Francisco, CA 94111. On April 12, 2019, I served the following document(s):
   6       LIST OF KNOWN CREDITORS
   7
   8    X       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC
   9 FILING (NEF): On April 12, 2019 the document listed above will be served by the
 10 court via NEF and hyperlink to the document.
 11
 12 X        SERVED VIA ELECTRONIC TRANSMISSION/EMAIL: On April 12,
 13 2019, I served the following persons and/or entities at the by transmitting via
 14 electronic mail the document(s) listed above to the addresses set forth below:
 15
 16    Nicolas Morgan at nicolasmorgan@paulhastings.com.
 17
 18     X      SERVED BY UNITED STATES MAIL: On April 12, 2019, I served the
 19 following persons and/or entities at the last known addresses by placing a true and
 20 correct copy thereof in a sealed envelope in the United States mail, first class,
 21 postage prepaid, and addressed as follows:
 22          Nicolas Morgan
             Paul Hastings LLP
 23          515 South Flower Street, 25th Floor
             Los Angeles, CA 90071
 24
             I am readily familiar with the firm's practice of collection and processing
 25
       correspondence for mailing. Under that practice it would be deposited with the U.S.
 26
       Postal Service on that same day with postage thereon fully prepaid in the ordinary
 27
       course of business. I am aware that on motion of the party served, service is
 28
       presumed invalid if postal cancellation date or postage meter date is more than one
                                             3
                                                                  LIST OF KNOWN CREDITORS
Case 2:19-cv-02188-DSF-MRW Document 16 Filed 04/12/19 Page 4 of 13 Page ID #:123



   1 day after date of deposit for mailing in affidavit.
   2         I declare under penalty of perjury under the laws of United States of America
   3 that the above is true and correct.
   4 Executed on April 12, 2019 at San Francisco, California.
   5
   6                                           /s/ Michaela M. O’Rourke
                                              Michaela M. O’Rourke
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             4
                                                                 LIST OF KNOWN CREDITORS
Case 2:19-cv-02188-DSF-MRW Document 16 Filed 04/12/19 Page 5 of 13 Page ID #:124




           EXHIBIT 1




                                                                            5
         Case 2:19-cv-02188-DSF-MRW Document 16 Filed 04/12/19 Page 6 of 13 Page ID #:125
Direct Lending Investments
Schedule of Creditors


                             Creditor                      Address                 Amount           Description
Direct Lending Investments, LLC
   Buckley Sandler LLP                       1250 24th Street, NW                   unknown        Legal services
                                             Suite 700
                                             Washington DC 20037
                                             United States
   Cadence Counsel                           940 E. 2nd Street                  $      7,168.75    Legal services    [1]
                                             Unit #2
                                             Los Angeles CA 90012
                                             USA
   Citadel Information Group                 2060 Hercules Drive                    unknown        Information       [1]
                                             Los Angeles CA 90046                                    Security 
                                             United States                                         Management

   Citibank (company card)                   742 Foothill Blvd, La Canada       $      2,000.00     Operations       [1]
                                             Flintridge, CA 91011



   Constangy, Brooks, Smith & Prophete LLP   230 Peachtree Street, Suite 2400   $      5,057.60    Legal services    [1]
                                             Atlanta GA 30303
                                             United States

   CS Disco                                  4400 Post Oak Pkwy, Ste 2700       $    10,803.91      Professional     [1]
                                             Houston, TX 77027                                          Fees



   De Lage Landen Financial Services, Inc.   PO Box 41602                       $         400.00    Operations
                                             Philadelphia PA 19101‐1602
                                             United States

   Delaware Franchise Tax Board              401 Federal Street                 $         300.00   Taxes ‐ Annual    [8]
                                             Dover, DE 19901                                         Filing Fee



   Discovery Investments                     19th Floor, Pacific Tower          $      8,600.00    Broker Dealers    [1]
                                             41 Sejongdaero 9 gil
                                             Jung‐gu
                                             Seoul xxxxx
   Finaxstrure Associates LLC                PMB 192, PO Box 5000                   unknown          BOD Fees
                                             Rancho Santa Fe CA 92067
                                             United States

   Fund Genesis                              Suite 302                              unknown        Broker Dealers
                                             3/F Sino Plaza
                                             255‐257 Gloucester Road
                                             Causeway Bay
   Galilee Statistical Investments Ltd       14‐a Ahi Eilat                     $      1,865.00    Broker Dealers    [1]
                                             Zichron Yaakov Israel
                                             Israel



                                                  1 of 8                                                    6
         Case 2:19-cv-02188-DSF-MRW Document 16 Filed 04/12/19 Page 7 of 13 Page ID #:126
Direct Lending Investments
Schedule of Creditors


                              Creditor                                  Address                Amount           Description
   Gibson, Dunn & Crutcher LLP                            333 South Grand Ave               $    47,111.85     Legal services   [1]
                                                          Los Angeles CA 90071
                                                          United States

   Growth Capital Services                                582 Market Street                 $    17,700.00     Broker Dealers   [1]
                                                          Ste. 300
                                                          San Francisco CA 94104
                                                          United States
   Investment Law Group                                   545 Dutch Valley Road NE              unknown        Legal services
                                                          Ste A
                                                          Atlanta GA 30324
                                                          United States
   Jerome Alona                                           13551 Amber Rd.                   $         300.00    Professional 
                                                          Chino CA 91710                                            Fees
                                                          United States

   Kristin Davis                                                                                unknown          Employee 
                                                                                                                 Severance



   Law Office of Robert Enayati                           10850 Wilshire Blvd. Suite 770        unknown        Legal services
                                                          Los Angeles CA 90024
                                                          United States

   Lucas, Horsfall, Murphy & Pindroh, LLP                 100 East Corson St. #200          $      2,000.00     Professional    [1]
                                                          Pasadena CA 91103                                         Fees
                                                          United States

   Mintz, Levin, Cohn, Ferris, Glovsky, and Popeo, P.C.   One Financial Center                  unknown        Legal services
                                                          Boston MA 02111
                                                          United States

   Paul Hastings LLP                                      Lockbox 4803                          unknown        Legal services
                                                          P.O. Box 894803
                                                          Los Angeles CA 90189‐4803
                                                          United States
   PKC Kuebler, APC                                       43385 Business Park Drive, #120       unknown         Professional 
                                                          Temecula CA 92590‐5517                                    Fees
                                                          United States

   Prestige Fund Management Ltd.                          P.O. Box 61                       $         350.00   Broker Dealers   [1]
                                                          Grand Cayman KY1‐1104
                                                          Cayman Islands

   RainMaker Securities LLC                               382 NE 191st Street               $      3,550.00    Broker Dealers   [1]
                                                          #86647
                                                          Miami FL 33179‐3899
                                                          United States



                                                               2 of 8                                                   7
          Case 2:19-cv-02188-DSF-MRW Document 16 Filed 04/12/19 Page 8 of 13 Page ID #:127
Direct Lending Investments
Schedule of Creditors


                             Creditor                      Address              Amount           Description
   Reliance Worldwide Investments, LLC       900 Tri State Pkwy               $      4,200.00   Broker Dealers   [1]
                                             Ste. 900
                                             Gurnee IL 60031
                                             United States
   Renee LaBran                              1387 Journeys End Dr                 unknown         BOD Fees
                                             La Canada CA 91011
                                             United States

   RIA Compliance Firm LLC                   6 Cadillac Drive                     unknown        Compliance
                                             Suite 300
                                             Brentwood TN 37027
                                             United States
   Robert Half International Inc.            OfficeTeam                       $      1,274.40    Professional 
                                             PO Box 743295                                           Fees
                                             Los Angeles CA 90074‐3295
                                             United States
   Schwab Compliance Technologies, Inc       150 S. Wacker Drive, Suite 200   $      3,750.00    Compliance
                                             Chicago IL 60606
                                             United States

   Smarsh                                    851 SW 6th, Suite 800            $      2,200.00    Compliance      [1]
                                             Portland OR 97204
                                             United States

   Thompson Coburn LLP                       One US Bank Plaza                $    19,170.00    Legal services
                                             St. Louis MO 63101
                                             United States

   Thomson Reuters                           Payment Center                   $      2,000.00    Operations
                                             P.O. Box 6292
                                             Carol Stream IL 60197‐6292
                                             United States

DLI Capital, Inc.
   Direct Lending Income Fund, L.P.          550 N. Brand Blvd., Suite 2000       unknown       Intercompany
                                             Glendale, CA 91203



   Direct Lending Income Feeder Fund, Ltd.   550 N. Brand Blvd., Suite 2000       unknown       Intercompany
                                             Glendale, CA 91203



   Akin Gump Strauss Hauer & Feld LLP        One Bryant Park                  $    14,344.50    Legal services   [2]
                                             Bank of America Tower
                                             New York, NY 10036‐6745




                                                  3 of 8                                                 8
         Case 2:19-cv-02188-DSF-MRW Document 16 Filed 04/12/19 Page 9 of 13 Page ID #:128
Direct Lending Investments
Schedule of Creditors


                             Creditor                    Address               Amount           Description
   California Secretary of State           1500 11th Street                 $         800.00   Taxes ‐ Annual    [8]
                                           Sacramento, CA 95814                                  Filing Fee



   Delaware Secretary of State             Division of Corportaions         $         300.00   Taxes ‐ Annual    [8]
                                           Post Office Box 5509                                  Filing Fee
                                           Binghamton NY 13902‐5509
                                           United States
   Deloitte & Touche LLP                   555 West 5th Street              $      1,875.00     Professional     [4]
                                           Suite 2700                                               Fees
                                           Los Angeles, CA 90013

   Gibson, Dunn & Crutcher LLP             333 South Grand Ave              $    21,574.80     Legal services
                                           Los Angeles CA 90071
                                           United States

   Direct Lending Investments, LLC         550 N. Brand Blvd., Suite 2000   $      3,390.75    Intercompany      [7]
                                           Glendale, CA 91203



   Gibson, Dunn & Crutcher LLP             333 South Grand Ave              $  212,612.67      Legal services    [2]
                                           Los Angeles CA 90071
                                           United States

   Hueston Hennigan                        523 West 6th St                  $    12,511.81     Legal services    [2]
                                           Suite 400
                                           Los Angeles CA 90014
                                           United States
   Jones Day                               555 South Flower Street          $    24,286.59     Legal services    [2]
                                           Los Angeles, CA 90071



   Kasowitz Benson Torres LLP              1633 Broadway                    $  348,089.03      Legal services    [3]
                                           New York New York 10019‐6799
                                           United States

   Kasowitz Benson Torres LLP              1633 Broadway                    $  764,227.77      Legal services    [2]
                                           New York New York 10019‐6799
                                           United States

   McDermott Will & Emery LLP              444 West Lake Street                 unknown        Legal services    [2]
                                           Suite 4000
                                           Chicago IL 60606‐0029
                                           United States
   Millennium Trust Company, Custodian     2001 Spring Road                 $      5,000.00     Operations       [1]
                                           Suite 700
                                           Oak Brook, IL 60523




                                                4 of 8                                                  9
        Case 2:19-cv-02188-DSF-MRW Document 16 Filed 04/12/19 Page 10 of 13 Page ID #:129
Direct Lending Investments
Schedule of Creditors


                              Creditor                   Address                  Amount           Description
   Munger, Tolles & Olson LLP              PO Box 847424                       $    31,334.00     Legal services    [2]
                                           Los Angeles CA 90084‐7424
                                           United States

   Navigant                                515 South Flower Street             $    76,773.37     Legal services    [3]
                                           Suite 3500
                                           Los Angeles, CA 90071

   Opus Fund Services                      PO Box HM 2022                      $    53,224.38      Operations       [1]
                                           Hamilton 2022
                                           Bermuda

   Paul Hastings LLP                       Lockbox 4803                        $  263,566.64      Legal services    [2]
                                           P.O. Box 894803
                                           Los Angeles CA 90189‐4803
                                           United States
   Scheper Kim & Harris LLP                The CalEdison Building              $    10,220.00     Legal services    [2]
                                           601 West Fifth Street, 12th Floor
                                           Los Angeles, CA 90071‐2025

   Thomson Reuters                         Payment Center                      $      4,032.82     Operations
                                           P.O. Box 6292
                                           Carol Stream IL 60197‐6292
                                           United States
   Willkie Farr & Gallagher                787 Seventh Avenue                  $    17,397.50     Legal services
                                           New York NY 10019‐6099
                                           United States



Direct Lending Income Fund, L.P.
   Delaware Secretary of State             Division of Corportaions            $         300.00   Taxes ‐ Annual    [8]
                                           Post Office Box 5509                                     Filing Fee
                                           Binghamton NY 13902‐5509
                                           United States
   Deloitte & Touche LLP                   555 West 5th Street                     unknown         Professional     [4]
                                           Suite 2700                                                  Fees
                                           Los Angeles, CA 90013

   Millennium Trust Company, Custodian     2001 Spring Road                    $      2,500.00     Operations       [1]
                                           Suite 700
                                           Oak Brook, IL 60523

   Opus Fund Services                      PO Box HM 2022                      $      7,352.08     Operations       [1]
                                           Hamilton 2022
                                           Bermuda



Direct Lending Income Feeder Fund, Ltd.



                                                5 of 8                                                    10
        Case 2:19-cv-02188-DSF-MRW Document 16 Filed 04/12/19 Page 11 of 13 Page ID #:130
Direct Lending Investments
Schedule of Creditors


                             Creditor                    Address               Amount            Description
   Deloitte & Touche LLP                   555 West 5th Street                  unknown         Professional     [4]
                                           Suite 2700                                               Fees
                                           Los Angeles, CA 90013

   Harney Westwood & Riegels               Craigmuir Chambers, PO Box 71    $    18,644.33      Legal services
                                           Road Town, Tortola, VG1110
                                           British Virgin Islands

   Millennium Trust Company, Custodian     2001 Spring Road                 $      3,750.00      Operations      [1]
                                           Suite 700
                                           Oak Brook, IL 60523

   Opus Fund Services                      PO Box HM 2022                   $      1,131.98      Operations      [1]
                                           Hamilton 2022
                                           Bermuda



DLI Assets Bravo, LLC
   Direct Lending Investments, LLC         550 N. Brand Blvd., Suite 2000   $      5,226.25    Intercompany      [7]
                                           Glendale, CA 91203



   California Franchise Tax Board          PO Box 942840                    $    11,790.00      Taxes ‐ Gross    [8]
                                           Sacramento, CA 94240                                 Receipts Tax



   Columbia Gas of Pennsylvania            P.O. Box 742537                  $         143.28   Transaction Fee
                                           Cincinnati, OH  45274‐2537



   Delaware Secretary of State             Division of Corportaions         $         300.00   Taxes ‐ Annual    [8]
                                           Post Office Box 5509                                  Filing Fee
                                           Binghamton NY 13902‐5509
                                           United States
   Deloitte & Touche LLP                   555 West 5th Street                  unknown         Professional     [4]
                                           Suite 2700                                               Fees
                                           Los Angeles, CA 90013

   DL Global, Ltd.                         c/o JP Integra Trust Company         unknown         Participation 
                                           (Cayman Limited)                                     Pass‐Through 
                                           Governor’s Square                                     Payments
                                           PO Box 10176
                                           23 Lime Tree Bay Ave.
   Duff & Phelps                           12595 Collection Center Drive    $    31,008.00      Professional 
                                           Chicago IL 60693                                         Fees
                                           United States




                                                6 of 8                                                  11
        Case 2:19-cv-02188-DSF-MRW Document 16 Filed 04/12/19 Page 12 of 13 Page ID #:131
Direct Lending Investments
Schedule of Creditors


                             Creditor                    Address            Amount              Description
   Duquesne Light Company                  Payment Processing Center     $         382.67     Transaction Fee
                                           PO Box 67
                                           Pittsburgh PA 15267
                                           United States
   Gibson, Dunn & Crutcher LLP             333 South Grand Ave           $    93,028.29        Legal services   [5]
                                           Los Angeles CA 90071
                                           United States

   Indigo Direct Lending, Inc              5838 East Naples Plaza        $      1,291.53      Transaction Fee   [6]
                                           Long Beach, CA  90803



   Investment Law Group                    545 Dutch Valley Road NE      $         700.00      Legal services   [1]
                                           Ste A
                                           Atlanta GA 30324
                                           United States
   Lincoln International                   633 West Fifth Street         $    57,000.00        Professional 
                                           66th Floor                                              Fees
                                           Los Angeles, CA 90071

   Millennium Trust Company, Custodian     2001 Spring Road              $    74,164.78         Operations      [1]
                                           Suite 700
                                           Oak Brook, IL 60523

   Moritt Hock & Hamroff LLP               400 Garden City Plaza         $      6,625.12       Legal services   [1]
                                           Garden Cty, NY 11530



   Opus Fund Services                      PO Box HM 2022                $      2,000.00        Operations      [1]
                                           Hamilton 2022
                                           Bermuda

   Parker, Simon & Kokolis, LLC            110 North Washington Street        unknown          Legal services
                                           Suite 500
                                           Rockville MD 20850
                                           United States
   Pennsylvania American Water             PO Box 371412                 $            25.22   Transaction Fee
                                           Pittsburgh PA 15250‐7412
                                           United States

   Quanta Finance LLC                      4195 E Thousand Oaks Blvd.         unknown          Participation 
                                           Suite 201                                           Pass‐Through 
                                           Westlake Village, CA 91362                           Payments

   Reserve Capital Group                   100 Overlook Ctr, 2nd Floor   $      3,828.00       Legal services   [1]
                                           Princeton, NJ 08540




                                                7 of 8                                                 12
         Case 2:19-cv-02188-DSF-MRW Document 16 Filed 04/12/19 Page 13 of 13 Page ID #:132
Direct Lending Investments
Schedule of Creditors


                             Creditor                                             Address                      Amount            Description
   Saul Ewing Arnstein & Lehr LLP                                  161 North Clark Street                   $    15,395.83     Legal services   [1]
                                                                   Suite 4200
                                                                   Chicago, IL 60601

   Thompson Coburn LLP                                             One US Bank Plaza                        $    37,017.61     Legal services   [5]
                                                                   St. Louis MO 63101
                                                                   United States

   Thompson Coburn LLP                                             One US Bank Plaza                        $    17,102.00     Legal services   [1]
                                                                   St. Louis MO 63101
                                                                   United States




[1] Amounts are based on available data as of April 3, 2019 and may exclude unbilled work in process.
[2] Invoices related to amounts have been or will be submitted to the D&O Insurer for review and potential payment.   Amounts are
based on available data as of April 3, 2019 and may exclude unbilled work in process.
[3] Invoices related to amounts owed have been or will be submitted to the Bond Insurer for review and potential payment.   Amounts
are based on available data as of April 3, 2019 and may exclude unbilled work in process.
[4] Includes unknown amounts for audit and tax services.
[5] To be paid by Counterparty per agreement with Counterparty.
[6] Excludes all amounts related to Walsh.  Amount is estimated and may exclude unbilled work in process.
[7] Invoice was paid by Direct Lending Investments, LLC on behalf of fund entity.
[8] Annual filing fee for 2018 due in June 2019.
[9] The Schedule of Creditors is limited to non‐investor vendor/trade creditors and taxing authorities.
[10] Inclusion on the list does not mean the person listed is in fact a creditor or has an allowable claim against the estate but that they
are listed for informational purposes based on the available records of the receivership entities, subject to further investigation and
verification by the Receiver.
[11] There are an unknown number of investor creditors whose names and claim amounts are subject to investigation and review by
the Receiver and are therefore not included in the list filed under LR 66‐5.




                                                                         8 of 8                                                         13
